Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.


Claims 65, 67-71, 74 and 80-95 are pending.


Election/Restrictions
Newly submitted claims 80-88 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 65, 67-71, 74 and 89-95 contain the limitations “wherein the at least one statistical multiplexing algorithm comprises a multiple-input multiple-output multiplexing algorithm that allocates an N number of the plurality of packetized program streams across an M number of a plurality of radio frequency (RF) carriers based at least on a program-specific information data structure generated in accordance with one or more network operator-controlled rules,” or something similar, as well as “and the program data comprises data indicating at least one of (i) a terminus point associated with a portion of the number M of the different ones of the plurality of RF carriers which are contiguous, or (ii) a terminus point associated with a portion of the number M of the different ones of the plurality of RF carriers which are non-contiguous,” or something similar, neither of which are contained in claim 80 and its dependents. Further, claim 80 and its dependents contains the limitations “wherein the obtained plurality of digital program streams comprise unencrypted single program transport streams (SPTS), and the computerized method further comprises encrypting the obtained plurality of streams prior to the modulating,” as well as “transmitting the obtained plurality of digital program streams to a computerized processing apparatus to perform the assigning, wherein the transmitting comprises transmitting over a high-capacity packetized backbone to the computerized processing apparatus, the computerized processing apparatus being disposed at a hub site of the managed network.” These limitations or concepts have not appeared in the previously presented invention. Thus, there would be a serious search and examination burden if restriction were not required because: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 80-88 are withdrawn from consideration as being directed to non-elected inventions. See 37 CFR 1.142(b) and MPEP § 821.03.


Allowable Subject Matter
Claims 65, 67-71, 74 and 89-95 are allowed.


Response to Arguments
Applicant’s amendments and newly submitted claims 89-95 are allowable over the prior art of record. Once Applicant cancels non-elected claims 80-88, the application will be in condition for allowance.


Conclusion
Claims 65, 67-71, 74 and 89-95 are allowed. Claims 80-88 are withdrawn from consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 19, 2022